COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

   ROBERTINA RANSOM,                              §               No. 08-22-00063-CV

                        Appellant,                §                  Appeal from the

  v.                                              §            County Court at Law No. 3

  UNIVERSITY OF TEXAS AT EL PASO,                 §             of El Paso County, Texas

                         Appellee.                §               (TC# 2020DCV1513)

                                              §
                                            ORDER

       On May 9, 2022, this Court issued an order for mediation referral. The order required the

parties to make any objection to referral within ten days of the order. On May 12, 2022,

Appellee timely filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted, and the Record shall now be filed in this Court on or before June 28, 2022.

       IT IS SO ORDERED this 12th day of May, 2022.

                                              PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.